DETAILED ACTION
This is a response to the Applicant’s remarks filed 12/08/2021. Claims 1, 11, and 21-38 are pending. Claims 2-10 and 12-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020, 11/02/2020, 8/18/2021 and 09/21/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant’s arguments filed on 12/08/2021 with respect to one or more of the pending claims have been fully considered but they are not persuasive.
Regarding claims 1, 11, 21 and 30, Applicant, in pages 4-7 of the remarks, argues that the cited references fails to teach:
“…to generate at least one port indication in one of a rank-nested and non-rank nested manner; and
…to signal the at least one port indication in the one of the rank-nested and the non-rank-nested manner.”
Independent claim 21 and 30 recites:

…generate channel state information, CSI, feedback based on the at least one port indication.”
The Examiner respectfully disagrees.
As for the limitation “… at least one port indication in one of a rank-nested and non-rank nested manner…”, the limitation is interpreted as: the port indication in the manner of either a “rank-nested manner”, or the alternative “non-ranked nested manner”, which includes any manner other than a “rank-nested manner”. Together, the “rank-nested manner” and “non-ranked nested manner” would include any and all possible manner of the port indication. OPPO teaches “port index indication selects the CSI-RS ports used for RI/CQI calculation per rank”, that is, not a rank-nested manner, so would be the alternative non-ranked nested manner. Therefore, OPPO equates “port index indication selects the CSI-RS ports used for RI/CQI calculation per rank” to a non-rank nested manner. 
As for the limitation “…to generate…to signal…”, OPPO implicitly teaches:  In order for a port indication to be signaled to the UE, it must first be generated, and that comprises generating the port indication. Signaling follows generation. Therefore, OPPO teaches “ …generating…signaling…”, such as the “port index is signaled to UE for RI/CQI calculation in a non-PMI feedback”.

Applicant’s arguments filed on 12/08/2021 with respect to one or more of the pending claims have been fully considered but they are not persuasive.
Regarding claims 25, Applicant, in pages 4-7 of the remarks, argues that the cited references fails to teach:
“in the rank-nested manner, the received at least one port indication includes a list of port 4indices in which a first port index in the list indicates a port for a rank 1 channel state information, CSI, measurement, first two port indices in the list indicates ports for a rank 2 CSI measurement, one or 
The Examiner respectfully disagrees.
This claim further defines the rank-nested manner for port indication. The prior art teaches the other alternative, i.e. the non-rank nested manner. This claim does not further define the other alternative. Since the prior art still teaches the other alternative, this claim is rejected. Applicant’s arguments are considered moot. 

Applicant’s arguments filed on 12/08/2021 with respect to one or more of the pending claims have been fully considered but they are not persuasive.
Regarding claims 26, Applicant, in pages 10-11 of the remarks, argues that the cited references fails to teach: 
“The WD of Claim 21, wherein in the non-rank-nested manner, the received at least one port indication includes a plurality of port indications, each one of the plurality of port indications for each associated rank.”
The Examiner respectfully disagrees.
As for the limitation “the received at least one port indication includes a plurality of port indications, each one of the plurality of port indications for each associated rank.”, the limitation is interpreted as: Each rank indicates support for different selection of ports, (e.g. Rank 4 indicates support for ports 0, 1, 2, and 3, where N ports can be selected for rank N), such that different Ranks are unique from one another, and indicate support for different sets of ports. Plurality of port indications indicate multiple, unique ranks that are received by the device, indicating the support for different rank by the node. OPPO teaches that port indication selects the port per rank. Qualcomm teaches that multiple ranks are associated with different sets of ports (i.e. support by 
Regarding the applicant’s argument that the examiner’s motivation is not reasonable. 
In response: 3GPP Qualcomm is incorporated to the teachings of 3GPP Oppo to simply to enable the port selection using another means, as an improvement to the process and industrial applicability. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 21-23, 25,27,30-32, 34, 36 are rejected under 35 U.S.C 103 as being unpatentable over 3GPP TSG RAN WG1 90bis Discussion Document, R1-1718053, by Oppo, “Discussion on CSI Measurement” , 9-13th October 2017, hereinafter “3GPP-Oppo”, in view of Chen et al. (US20110032839), hereinafter “Chen”.

Regarding claim 1, 3GPP-Oppo teaches:
configured to generate at least one port indication in a non-rank-nested manner; and 
configured to signal the at least one port indication in the non-rank-nested manner. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank. This manner equates to the non-rank-nested manner.)
3GPP – Oppo does not teach:
A network node configured to communicate with a wireless device WD, the network node comprising: 
5processing circuitry
a radio interface
However, Chen teaches: 
A network node configured to communicate with a wireless device WD, the network node comprising: 
5processing circuitry
a radio interface (Chen Fig 5: NodeB comprises of transceiver 1010, and processor 1009. Fig. 1 network comprising of UE device 109 communicating with NodeB 101 and/or 102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of 3GPP – Oppo. In order to implement the functions and features as described in 3GPP – Oppo, actual hardware would need to be configured for such functionality. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11, 3GPP-Oppo teaches:
A method for a network node, the method comprising: 
generating at least one port indication in a non-rank-nested manner; and 
25signalling the at least one port indication in the non-rank-nested manner (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank. This manner equates to non-rank-nested manner.)

Regarding claim 21, 3GPP-Oppo teaches:
receive at least one port indication from a network node, the at least one port indication being received in 
processing circuitry configured to generate channel state information, CSI, feedback based on the at least one port indication. 
 (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank. This manner equates to non-rank-nested manner.)
3GPP – Oppo does not teach:
A wireless device configured to communicate with a network node, the WD comprising: 
a radio interface configured to…
processing circuitry configured…
However, Chen teaches:
A wireless device, WD configured to communicate with a network node (16), the WD (22) comprising: 
a radio interface configured to…
processing circuitry configured…  (Chen Fig. 5, UE device comprising of transceiver 1004 and processor 1003), UE device communicating with NodeB, also Fig.1 ) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of 3GPP – Oppo. In order to implement the functions and features as described in 3GPP – Oppo, actual hardware would need to be configured for such functionality. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 22 and 31, 3GPP-Oppo teaches:
The WD of Claim 21, wherein the at least one port indication includes at least one port index indication. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)

Regarding claim 23 and 32, 3GPP-Oppo teaches:
The WD (22) of Claim 21, wherein the at least one port indication is included in a channel state information, CSI, report setting configuration. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank. CSI-RS selected ports receive CSI-RS.)


Regarding claims 25 and 34, 
The WD of Claim 21, wherein in the rank-nested manner, the received at least one port indication includes a list of port indices in which a first port index in the list indicates a port for a rank 1 channel state information, CSI, 30measurement, first two port indices in the list indicates ports for a rank 2 CSI measurement, one or more first k (k=1,2,...,8) port indices in the list indicates one or more ports for a rank k CSI measurement

This claim further defines the rank-nested manner for port indication. The prior art 3GPP-Oppo teaches the other alternative, i.e. the non-rank nested manner. This claim does not further define the other alternative. Since the prior art still teaches the other alternative, this claim is rejected. 

Regarding claim 27 and 36, 3GPP-Oppo teaches:
The WD of Claim 21, wherein the at least one portion indication includes a plurality of port indications and one of the plurality of port indications for rank k (k=1,2,...,8) includes k port indices for a rank k CSI measurement. (3GPP – Oppo Section 1 Introduction: Alternate B proposed recites Port index indication selects CSI-RS ports for CQI/RI calculation per rank, where N ports are selected for rank N (number of ports can match the number of ranks). 3GPP-Oppo, Section 2.1 Indication of Port Selection for Non-PMI codebook:  M configurations of port selection are signaled to the UE, where each configuration can indicate (the flexibility for) a different port(s) selected for each rank, (for Rank 1 up to Rank 8).

Regarding claim 30, 3GPP-Oppo teaches:
A method for a wireless device, the method comprising: 
receiving at least one port indication, the at least one port indication being received in a non-rank-nested 25manner; and 
generating channel state information, CSI, feedback based on the at least one port indication. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)



 Claims 24, 29, 33 and 38 are rejected under 35 U.S.C 103 as being unpatentable over 3GPP TSG RAN WG1 90bis Discussion Document, R1-1718053, by Oppo, “Discussion on CSI Measurement” , 9-13th October 2017, hereinafter 3GPP-Oppo, in view of Kang et al. (US20210050895), hereinafter “Kang”.


Regarding claim 24 and 33, 3GPP-Oppo teaches:
The WD of Claim 21, wherein the at least one port indication indicates which ports in at least one channel state information reference signal, CSI-RS, resource to use for measuring channel quality (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)
3GPP-Oppo does not each:
for a rank assumption for a non-precoder matrix indicator, non-PMI, CSI feedback, the non-PMI CSI 25feedback being a CSI feedback without a precoder matrix indicator.
However, Kang teaches:
for a rank assumption for a non-precoder matrix indicator, non-PMI, CSI feedback, the non-PMI CSI 25feedback being a CSI feedback without a precoder matrix indicator. (Kang, [0291-0294]: For non-PMI feedback (including CQI, not including PMI, or including compact PMI) for a feedback or reciprocal channel environment for (semi-) open loop (OL) transmission (includes): {CQI, RI}, {CQI}, {CRI, CQI}, {W1, CQI}, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of using a non-PMI feedback scheme of Kang into the method of 3GPP-Oppo in order to perform fast CSI acquisition without a need of PMI feedback requiring much payload, i.e. a shorten, smaller PUCCH (Kang [0294]. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claim 29 and 38, 3GPP-Oppo does not teach:
The WD of Claim 21, wherein the generated CSI feedback comprises a non-precoder matrix indicator, non-PMI, channel state information, CSI, feedback, the non-PMI CSI feedback including a rank indicator, RI, and at least one 20channel quality indicator, CQI.
However, Kang teaches:
The WD (22) of any one of Claims 21-28, wherein the generated CSI feedback comprises a non-precoder matrix indicator, non-PMI, channel state information, CSI, feedback, the non-PMI CSI feedback including a rank indicator, RI, and at least one 20channel quality indicator, CQI.  (Kang, [0291-0294]: For non-PMI feedback (including CQI, not including PMI, or including compact PMI) for a feedback or reciprocal channel environment for (semi-) open loop (OL) transmission (includes): {CQI, RI}, {CQI}, {CRI, CQI}, {W1, CQI}, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of using a non-PMI feedback scheme of Kang into the method of 3GPP-Oppo in order to perform fast CSI acquisition without a need of PMI feedback requiring much payload, i.e. a shorten, smaller PUCCH (Kang [0294]. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Claims 26 and 35 are rejected under 35 U.S.C 103 as being unpatentable over 3GPP TSG RAN WG1 90bis Discussion Document, R1-1718053, by Oppo, “Discussion on CSI Measurement” , 9-13th October 2017, hereinafter 3GPP-Oppo, in view of 3GPP TSG RAN WG1 #59  Discussion Document, R1-094873, by Qualcomm Europe, “Transparent vs. non-transparent MU-MIMO operation”, 9-13 Nov 2009, hereinafter “3GPP-Qualcomm”.

Regarding claims 26 and 35, 3GPP-Oppo teaches:
The WD of Claim 21, wherein in the non-rank-nested manner, the received at least one port indication includes a plurality of port indications (3GPP-Oppo, Section 1: Port Index indication selects the CSI-RS port(s) used for RI/CQI calculation per rank. In addition, N ports are selected for rank N (number N matches, i.e. number of ports determines the number rank of transmission).
3GPP-Oppo does not teach:
each one of the plurality of port indications for each associated rank.
However, 3GPP-Qualcomm teaches:
each one of the plurality of port indications for each associated rank. (3GPP-Qualcomm Section 2.5: The UE-RS offset (2 bits) in combination along with Rank information (RI) is used to indicate the antenna ports used for transmission to each particular UE,  jointly indicate ports, where the number of ports (up to 8) determines the rank (or number of layers) of transmission to that UE. Multiple rank example: Rank 1 transmission on antenna ports 0 to 3, Rank 2 transmission on antenna ports {0,1} or {2,3}, Rank 3 transmission on antenna ports {0,1,2}, Rank 4 transmission on antenna ports {0,1,2,3,})
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP-Qualcomm into the method of 3GPP-Oppo in order to support the flexibility of selecting any port if it wants based on UE reporting (RI) rather than pre-defined arrangement. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Claims 28 and 37 are rejected under 35 U.S.C 103 as being unpatentable over 3GPP TSG RAN WG1 90bis Discussion Document, R1-1718053, by Oppo, “Discussion on CSI Measurement” , 9-13th October 2017, hereinafter 3GPP-Oppo,  in view of 3GPP TSG RAN WG1 #90bis Discussion Document, R1-1718431, by Ericsson, “On CSI Measurement”, 9-13 Oct 2017, hereinafter “3GPP- Ericsson”.

Regarding claim 28 -37, 3GPP-Oppo teaches:
The WD of Claim 21, wherein the at least one port indication includes one port index indication, the one port index indication indicating port indices in at least one channel state information reference signal, CSI- 15RS, resource. (3GPP-Oppo Section 1 Introduction, lines 15-16: For non-PMI codebook, Port index indication is signaled to UE for RI/CQI calculation in non-PMI feedback.  Port index indication selects CSI-RS port(s) used for RI/CQI calculation per rank.)
3GPPv – Oppo does not teach:
a plurality of port indication and each one of the plurality of port indications includes one port index indication 
However, 3GPP-Ericsson teaches:
a plurality of port indication and each one of the plurality of port indications includes one port index indication (3GPP-Ericsson, Introduction, Section 2.2: A CSI-RS resource of up to 8 ports and 8 MIMO layers are supported. N ports will be selected from rank N, i.e. a UE can be signaled with N ports where the maximum rank is N. Up to 7 bits are needed to select 4 ports from an 8-port CSI-RS resource for full flexible port index indication. (The number of bits required for port index indication range from 0 to 7 bits (i.e. 20 to 27, or cover 0 to 70 combinations, see Table 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of 3GPP-Ericsson into the method of 3GPP – Oppo in order to provide maximum flexibility in selecting any 4 ports of 8 available (8 antennas taken 4 at a time), for any conceivable deployment or configuration restriction from network and resource management for optimal network performance. The motivation would be to provide improved flexibility for establishing and maintaining communication between a UE and terminal, under various scenarios.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         
/HUY D VU/               Supervisory Patent Examiner, Art Unit 2461